Citation Nr: 1015247	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

During the course of the Veteran's appeal, the disability 
rating was increased to 10 percent effective August 1, 2005.  
This increase did not satisfy the Veteran's appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

The Veteran's epididymitis is productive of pain requiring 
long-term drug therapy, but not recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than 2 times per year) and/or requiring continuous 
intensive management.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for epididymitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 7525 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in September 2005 and April 2007.  
Although the April 2007 letter was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in a 
June 2009 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations at the AEK Udon Hospital and 
service treatment records and pertinent medical records have 
been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Chronic epididymo-orchitis is evaluated under 38 C.F.R. § 
4.115b, Diagnostic Code 7525, which provides that the 
disability shall be rated as a urinary tract infection.  
Under 38 C.F.R. § 4.115a, a 10 percent disability rating is 
warranted for a urinary tract infection requiring long-term 
drug therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.  A 30 percent disability 
is warranted where there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 2 
times per year) and/or requiring continuous intensive 
management.

38 C.F.R. § 4.115a further provides that a urinary tract 
infection manifested by poor renal function shall be rated as 
renal dysfunction.  In cases of renal dysfunction, a zero 
percent evaluation is assigned for albumin and casts with a 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101.  A 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is in order 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
evaluation is warranted for persistent edema and albuminuria 
with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 
4 to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent evaluation contemplates cases 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected chronic epididymitis.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Veteran was granted service connection for chronic 
epididymitis in a February 2006 rating decision.  The 
disability was assigned a noncompensable rating.  The Veteran 
appealed this decision, contending that the severity of the 
symptoms associated with the epididymitis warranted a higher 
rating.  During the course of his appeal, the disability 
rating was increased to 10 percent.  

The record establishes that the Veteran underwent a vasectomy 
procedure during service.  Reports from 2004 note increasing 
pain after the procedure, and a diagnosis of epididymitis was 
assigned in May 2004.  

Records from the AEK Udon Hospital track the Veteran's 
symptomatology following his discharge from service, and also 
indicate that the Veteran was afforded VA examinations there.  
Chronic epididymitis of both testicles was noted in October 
2005.  It was noted that the Veteran complained of testicle 
pain and tenderness since his vasectomy.  He indicated that 
voiding was normal.  Upon physical examination, the examiner 
noted mild swelling of the right testes, while the left 
testes was normal.  While there was tenderness at both 
epididymitis, scrotal skin was normal.  The examiner 
recommended that the Veteran avoid drinking alcohol and 
prescribed medication. 

In March 2006, the Veteran sought treatment for pain at both 
epididymis.  The report noted that the Veteran had come to 
the hospital many times for treatment.  The treating 
physician noted that treatment may last another 2 to 3 months 
or longer, as needed.  In January 2007, it was noted that the 
Veteran's epididymitis causes pain throughout the testicular 
region into the groin area.  The physician noted that the 
Veteran was on new medication, which was said to be effective 
in limiting the Veteran's pain.  The Veteran was advised to 
limit activities that cause jarring of the genitals, limit 
alcohol intake, and refrain from smoking.

The Veteran was afforded another VA examination at the Udon 
Hospital in March 2009.  At that time, the examiner indicated 
that the Veteran's epididymal pain can be resolved with 
medication, but cannot be completely eradicated.  It was 
noted that the pain had effects on erection and limited some 
activities such as aerobic exercise.  The examiner also noted 
that the Veteran was able to urinate normally and there was 
no problem with the prostate gland.  Upon physical 
examination, the epididymis and testicles were slightly 
increased in size and tender on both sides.  

In various statements, the Veteran has also described the 
symptoms associated with this disability.   He wrote that his 
testicular pain affects many activities, including driving 
sitting, and sexual activity, and causes a tremendous amount 
of discomfort.  He also indicated that this disability 
affects urination, as it has increased the frequency of his 
need to urinate, and causes pain involved with defecation.

Based on the foregoing evidence, the Board has determined 
that the Veteran is not entitled to a disability rating in 
excess of 10 percent for his chronic epididymitis.  In so 
finding, the Board notes that none of the medical evidence of 
record demonstrates that the Veteran experiences recurrent 
symptomatic infection requiring drainage with frequent 
hospitalization and/or requiring continuous intensive 
management, which would warrant a higher 30 percent rating 
under Diagnostic Code 7527.  There is also no indication of 
renal involvement in the present case, as would warrant a 
higher evaluation on the basis of renal dysfunction.  While 
it is clear that the Veteran is taking medication and 
occasionally receives treatment for the condition, the record 
does not establish frequent or continuous treatment necessary 
to establish a 30 percent rating.

Moreover, the Board has found no basis to assign a separate 
rating for this condition.  The Board acknowledges that the 
Veteran has complained of urinary frequency and nocturia, 
however, none of the medical evidence of record substantiates 
this complaint.  Examinations from the Udon Hospital note 
normal urination.  There is no indication from the record 
that the Veteran has complained of or been treated for 
voiding dysfunction.  With respect to his claimed sexual 
dysfunction, the evidence does not establish the there is a 
deformity of the penis with loss of erectile power, as would 
be a requisite finding for compensation under 38 C.F.R. § 
4.115, Diagnostic Code 7522.  Furthermore, there is no 
evidence of removal or atrophy of either testis. 

The Board has considered the Veteran's statements with regard 
to the severity of his testicular pain and the functional 
impact of this disability on his daily activities. The 
Veteran has been granted a 10 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher schedular rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Finally, the Veteran has not directly asserted, and the 
record does not otherwise suggest, that this disability has 
interfered with employability so as to raise a claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Overall, the evidence does not support entitlement to an 
initial disability rating in excess of 10 percent for chronic 
epididymitis, and the claim is denied.  38 C.F.R. §§ 4.3. 
4.7.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for chronic epididymitis is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


